Citation Nr: 0939321	
Decision Date: 10/16/09    Archive Date: 10/28/09	

DOCKET NO.  08-23 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA), South Central VA Health 
Care Network in Jackson, Mississippi



THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
Veteran at private hospitals on 11 to 17 May 2008.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION


The Veteran had active military duty from November 1955 to 
November 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs, South Central VA Health Care 
Network in Jackson, Mississippi, which denied the Veteran's 
request for payment of the cost of unauthorized medical 
treatment he received first at a private emergency room at 
the Craig County Hospital on 11 May 2008, and subsequently at 
the St. John's Hospital as an inpatient from 11 to 17 May 
2008.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Under the Millennium Health Care and Benefits Act, a 
claimant must meet all of multiple prerequisites for VA to 
pay for the costs of private emergency treatment, and one of 
the prerequisites is that a Veteran not have entitlement to 
care or services under any alternative health-plan contract, 
and in this case it is undisputed that the Veteran had been 
covered under Federal Government Medicare Parts A and B, in 
effect since July 2000, and this coverage precludes payment 
for any of the claimed private unauthorized medical expenses 
under the Millennium Health Care and Benefits Act.  




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred with private hospitals by the 
Veteran from 11 to 17 May 2008 have not been met, nor were 
such expenses lawfully authorized in advance.  38 U.S.C.A. 
§§ 1725, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.1000-
1008 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are arguably applicable to the pending claim.  
VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

It does not appear from the medical expense folder that the 
Veteran was provided formal VCAA notice.  Nonetheless, it is 
certainly clear from his written statements submitted during 
the pendency of the appeal, and his testimony at a personal 
hearing before the undersigned that he has actual knowledge 
of the essential element in this appeal which would be 
necessary to substantiate the claim; which would be evidence 
demonstrating that he did not have private medical care 
coverage at the time he was provided private medical care in 
May 2008.  The Veteran was certainly provided all of the 
detailed laws and regulations governing the adjudication of 
claims for unauthorized medical expenses in the August 2008 
Statement of the Case.  

Moreover, VA is not required to provide assistance to a 
claimant under VCAA if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(2).  The outcome of this appeal is 
governed by the application of the governing law and 
regulation to the known and undisputed facts.  At no time 
during the pendency of the appeal has the Veteran argued that 
he was not covered by some form of health care insurance.  He 
has, in fact, acknowledged that at the time he was privately 
treated in May 2008, he was covered under Medicare Parts A 
and B.  

There is no evidence or argument that the Veteran's private 
emergency room treatment and follow-on inpatient care at two 
private hospitals in May 2008 were provided for service-
connected disability.  Accordingly, the laws and regulations 
at 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2008) are not for 
application.  

This claim was filed and has been considered under the 
Millennium Health Care and Benefits Act at 38 U.S.C.A. 
§ 1725; 38 C.F.R. §§ 17.1000-1008.  These laws and 
regulations authorize VA to make payment for eligible 
Veterans who seek and require emergency room treatment in 
non-VA facilities.  The Millennium Health Care Act does not 
contemplate paying the costs of private inpatient care over a 
period of days or weeks unless it can be shown that all care 
was emergent in nature and at no point was the Veteran 
stabilized sufficient to transfer to a VA or other Federal 
facility.  

However, there is no need to discuss all of the multiple 
prerequisites for payment under 38 U.S.C.A. § 1725.  It 
appears from the medical expense folder that the South 
Central VA Health Care Network determined that the Veteran 
did indeed qualify on all preconditions, except for the one 
at issue in this appeal.  One of the prerequisites is that a 
Veteran have no entitlement to care or services under a 
health-plan contract.  38 U.S.C.A. § 1725(a)(3)(B).  

Furthermore, the term "health-plan contract" includes an 
insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided where the expenses of such services are paid.  This 
also includes an insurance program described in Section 1811 
of the Social Security Act (42 U.S.C.A. § 1395c or 
established by Section 1831 of that Act (42 U.S.C.A. 
§ 1395j).  38 U.S.C.A. §§ 1725(f)(2).  

Analysis:  In May 2008, the Veteran began experiencing 
significant upper and lower stomach pain.  He had apparently 
been receiving all or most of his medical care at the 
Muskogee, Oklahoma, Veterans Hospital, some 1 1/2 hours 
distant driving from his home.  In accordance with ordinary 
medical procedure, VA personnel informed the Veteran that if 
he had an emergency he should seek the closest medical 
treatment available to him.  This, of course, did not 
constitute an agreement to pay expenses of private health 
care, and was ordinary advice given without benefit of 
anything but a Veteran's reported severe symptoms of pain.  

The Veteran presented at an emergency room at the Craig 
County Hospital and was quickly transferred by ambulance to 
the St. John's private hospital where he remained an 
inpatient from 11 to 17 May 2008.  Although there was 
apparently some initial suspicion that the Veteran's pain was 
cardiac in nature, diagnostic testing and examination 
revealed that the Veteran's symptoms were directly 
attributable to a problem with his gallbladder which was 
surgically removed.  While this has not been addressed by a 
VA health care professional, a review of the clinical 
evidence on file does not indicate that the Veteran remained 
in an emergency status throughout his seven-day 
hospitalization.  It would appear that at some point he 
became stabilized sufficient for transfer.  

The Board has carefully considered all of the evidence on 
file including all of the Veteran's written statements and 
the testimony provided by he and his spouse before the 
undersigned in August 2009.  At no time has the Veteran 
argued that he was not covered by Federal Medicare Parts A 
and B during the time he was provided private hospital 
treatment in May 2008.  It has been his sole contention that 
he was entirely unaware that payment under the Millennium 
Health Care Act required that he have no qualifying health 
care insurance of any kind for payment by VA to be authorized 
under this Act.  He further argued that if he had such 
knowledge, he could have elected to terminate his Federal 
Medicare coverage.  This argument is without merit.  

The Board sympathizes with the Veteran's plight in attempting 
to understand all of the requirements for payment of private 
unauthorized medical treatment by VA.  The laws and 
regulations governing this and many other aspects of VA 
health care and other benefits are somewhat complex and 
detailed in nature.  However, the US Supreme Court has held 
that everyone dealing with the Federal Government is charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations.  Federal Crop Insurance Corporation v. 
Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1991).  It is every Veteran's responsibility 
to stay abreast of any entitlements he might have with 
respect to care or treatment or for the payment of private 
medical expenses by VA.  

The laws and regulations governing the day-to-day business of 
the US Department of Veterans Affairs are, however, in a 
constant state of flux and are subject to change in many 
cases as a result of congressional action taken by the 
elected officials of this country.  VA is simply unable to 
notify every potentially eligible Veteran of changes in 
statute or regulation which may affect any number of 
Veterans.  Each individual intending to avail himself or 
herself of VA or other governmental benefits must take 
personal responsibility for keeping abreast of the governing 
laws and regulations and eligibility requirements for such 
benefits.  

Because the Veteran was, in fact, covered under Medicare 
Parts A and B at the time he received private treatment, no 
payment of private unauthorized medical expenses may be 
covered under the Millennium Health Care and Benefits Act.  
The Veteran should understand that even if he had no 
insurance, it is entirely unlikely that any private medical 
expenses incurred by him in May 2008, except for those 
necessary to stabilize his immediate medical emergency would 
have been paid in any event.  The Board would note that the 
Millennium Health Care Act is only in existence to cover the 
cost of private unauthorized emergency room treatment, and 
specifically does not cover extended in-patient treatment 
once a Veteran's medical condition has been sufficiently 
stabilized for transfer to VA or other Federal facilities.  
An election to forego Federal Medicare Parts A and B coverage 
to secure VA coverage of emergency room treatment only would 
not necessarily be a sound or wise decision over the lifetime 
of any Veteran.  




ORDER

There was no authorization or preapproval of VA payment for 
the Veteran's private medical care received from 11 to 17 May 
2008, and a claim for payment of those unauthorized medical 
expenses is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


